Exhibit32.2 CERTIFICATION I, Bruce Tomlinson, Vice President and Chief Financial Officer, of PDL BioPharma,Inc. (the “Registrant”), hereby certify in accordance with 18U.S.C. 1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that, based on my knowledge: (1)the Quarterly Report on Form10-Q for the quarter ended June 30, 2012, of the Registrant, to which this certification is attached as an exhibit (the “Report”), fully complies with the requirements of Section13(a)or 15(d)of the Securities Exchange Act of 1934 (15 U.S.C. 78m); and (2)the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Registrant. A signed original of this written statement required by Section906 will be provided to the Securities and Exchange Commission or its staff upon request. Dated: August 2, 2012 /s/Bruce Tomlinson Bruce Tomlinson Vice President and Chief Financial Officer (Principal Financial Officer)
